NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            FEB 20 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   18-30069

              Plaintiff-Appellee,                D.C. No.
                                                 2:15-cr-00030-RHW-1
 v.

KYLE K. CROSON, AKA Kyle Kenneth                 MEMORANDUM*
Croson,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                      Argued and Submitted February 4, 2019
                               Seattle, Washington

Before: IKUTA and CHRISTEN, Circuit Judges, and CHOE-GROVES,** Judge.

      Kyle Kenneth Croson appeals the district court’s order revoking his

supervised release and sentencing him to twelve months’ imprisonment. We have

jurisdiction under 18 U.S.C. § 3742 and 28 U.S.C. § 1291.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.
      Because there is no precedential decision to the contrary, the district court

did not plainly err in accepting Croson’s counsel’s admission to the supervised

release violations on Croson’s behalf; the court was not required to obtain

Croson’s personal admission. See United States v. Segal, 549 F.2d 1293, 1300 (9th

Cir. 1977). Contrary to Croson’s argument, the probation officer sufficiently

identified all six supervised release violations, including Violation 8, the two

missed urinalysis tests on February 2 and 12, 2018.

      The district court did not plainly err by not soliciting the government’s

position on sentencing. The district court asked the government if it had any

questions, and there is no indication that the government lacked “an opportunity to

speak equivalent to that of the defendant’s attorney.” United States v. Urrutia-

Contreras, 782 F.3d 1110, 1112 (9th Cir. 2015) (internal quotation marks omitted).

Moreover, Croson has not met his burden of showing that any error was one that

“seriously affect[ed] the fairness, integrity or public reputation of judicial

proceedings,” United States v. Vonn, 535 U.S. 55, 63 (2002) (internal quotation

marks omitted) (alterations in original), given that the sentence was within the

range recommended by the Guidelines, and thus was consistent with the

Commission’s statutory mandate of ensuring fairness and certainty in sentencing,

see Rita v. United States, 551 U.S. 338, 350 (2007).


                                            2
      The court did not erroneously consider whether the sentence would

“promote respect for the law” or “provide just punishment for the offense.” 18

U.S.C. § 3553(a)(2)(A); see also United States v. Miqbel, 444 F.3d 1173, 1181 (9th

Cir. 2006). The record reflects that the court merely asked Croson whether he had

given up on treatment and wanted the court to abandon its supervised release

efforts and impose sentence for Croson’s underlying convictions.

AFFIRMED.




                                         3